UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4044


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

INGRAM COX,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:19-cr-00006-RBS-LRL-3)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melissa J. Warner, LAW OFFICE OF MELISSA J. WARNER, Glen Allen, Virginia, for
Appellant. G. Zachary Terwilliger, United States Attorney, Daniel T. Young, Assistant
United States Attorney, Alexandria, Virginia, Andrew Bosse, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ingram Cox appeals his conviction and 168-month sentence imposed following his

guilty plea to conspiracy to manufacture, distribute, and possess with intent to manufacture

and distribute heroin. On appeal, Cox contends that his plea counsel rendered ineffective

assistance by failing to advise him that he could be held responsible for his coconspirators’

reasonably foreseeable acts. However, “[u]nless an attorney’s ineffectiveness conclusively

appears on the face of the record, such claims are not addressed on direct appeal.” United

States v. Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016). Because we discern no such

evidence “on the face of this record, we conclude that [Cox’s] claim should be raised, if at

all, in a 28 U.S.C. § 2255 motion.” Id.

       Accordingly, we dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2